Citation Nr: 1526650	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a service-connected cervical spine disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected lumbar spine disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected left upper extremity disorder, prior to August 29, 2014.

4.  Entitlement to an evaluation in excess of 20 percent for a service-connected left upper extremity disorder, since August 29, 2014.

5.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected left lower extremity disorder.




REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, from November 2002 to October 2003, from October 2005 to July 2007, and from January 2010 to January 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected cervical spine disorder has been manifested primarily by less movement than normal, pain on movement, limitation of forward flexion ranging from 30 degrees to 70 degrees, and intervertebral disc syndrome, without any incapacitating episodes.  

2.  Throughout the course of the appeal, the Veteran's service-connected lumbar spine disorder has been manifested primarily by less movement than normal, pain on movement, limitation of forward flexion ranging from 70 degrees to 80 degrees, and intervertebral disc syndrome, without any incapacitating episodes.  
 
3.  Prior to August 29, 2014, the Veteran's service-connected left upper extremity disorder was manifested primarily by complaints of mild decrease in sensation, mild numbness, mild tingling, and mild paresthesias.

4.  Since August 29, 2014, the Veteran's service-connected left upper extremity disorder has been characterized as moderate incomplete paralysis of the ulnar nerve and middle radicular group manifested by moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness. 

5.  Throughout the course of the appeal, the Veteran's service-connected left lower extremity disorder has been characterized as mild incomplete paralysis of the sciatic nerve manifested by mild intermittent pain, mild paresthesias/dysesthesias, and mild numbness. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for a left upper extremity disorder, prior to August 29, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 8516 (2014).

4.  The criteria for an evaluation of 30 percent, but no more, for a left upper extremity disorder, since August 29, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 8511, 8516 (2014).

5.  The criteria for an initial evaluation in excess of 10 percent for a left lower extremity disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's October 2007, November 2007, July 2008, and March 2010 letters to the Veteran explained what type of information and evidence was needed to establish a disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  These letters also discussed the factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In April 2008, June 2010, and August 2014, the Veteran was afforded VA examinations to determine the severity of his service-connected spine and peripheral nerve disorders.  In August 2010, the RO obtained an addendum to the June 2010 neurological examination wherein the examiner provided an etiological medical opinion regarding the relationship between the Veteran's neurological manifestations and his service-connected cervical spine and lumbar spine disorders.  These VA examiners interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, reported their diagnostic findings, and provided sound rationale for all medical conclusions reached.  These examiners also appropriately addressed the objective findings relevant to the Veteran's service-connected disorders being evaluated as well as the functional impact of these disorders upon ordinary conditions of daily life and work.  Collectively, the Board finds that these examinations are adequate for the purpose of evaluating the severity of his service-connected spine and peripheral nerve disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced by any of these examinations.  Id.  

As discussed in detail below, the RO has taken the appropriate steps to resolve discrepancies in the record regarding the proper assignment of disability ratings and effective dates.  Likewise, the RO scheduled the Veteran for the appropriate examinations discussed above and obtained updated treatment records.  Under these circumstances, the Board finds that the directives of its March 2010, October 2011, April 2012, April 2013, and June 2014 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


II.  Disability Evaluation

The Veteran is seeking disability evaluations in excess of those currently assigned to his spine and peripheral nerve disorders.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

A.  Cervical and Lumbar Spine Disorders

The Veteran is seeking an initial evaluation in excess of 20 percent for his cervical spine degenerative disc disease and an initial evaluation in excess of 10 percent for his lumbar spine degenerative disc disease.
These service-connected spine disorders are evaluated under the criteria of Diagnostic Codes 5010-5242.  See 38 C.F.R. § 4.27 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual disorder on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual disorders, the number appropriate to the residual disorder will be added, preceded by a hyphen.  Id.  

Diagnostic Code 5010 states that arthritis due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (2014).  In turn, degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2014).

Diagnostic Code 5242, for degenerative arthritis of the spine, applies the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  Under the General Rating Formula, the criteria for evaluating diseases and injuries of the spine apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is warranted when forward flexion of the cervical spine is limited to 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and the combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2014).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

If there is evidence of  Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a cervical spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the Formula for Rating IVDS, a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  Id.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  Id.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  For the purposes of evaluating disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

For the reasons discussed below, the Board finds that the Veteran's symptomatology and disability picture for his service-connected cervical and lumbar spine disorders is appropriately compensated by the currently assigned percentages and that evaluations in excess of those currently assigned are not warranted at any time during the course of the appeal. 

A review of the Veteran's VA and private medical records reveals ongoing treatment for complaints of chronic low back and neck pain.  In August 2007, the Veteran was evaluated for neck pain radiating down his left upper extremity, low back pain, and tingling and numbness in his left lower extremity.  He reported having these symptoms for approximately seven to eight months.  

An August 2007 private magnetic resonance imaging (MRI) scan showed moderate degenerative changes at L5/S1, disk herniations at C5/6 and C6/7 superimposed on congenital spinal stenosis of the cervical spine producing significant spinal stenosis, and significant left neuroforaminal stenosis at C6/7.

In October 2007, the Veteran sought treatment with his private physician.  His physician confirmed that the Veteran had been examined for complaints of neck and back pain, as well as numbness and tingling in his left arm and left knee.  The physician opined that the heavy equipment that the Veteran was required to wear on a daily basis while on active duty produced excessive wear and trauma to his joints, spinal disc, and vertebrae and resulted in chronic progressive symptoms. 

In April 2008, the Veteran underwent VA spine examinations.  He reported having occasional pain in the cervical neck muscles and in middle of his neck.  He also indicated that his neck and low back disorders had slightly worsened.  In general, the examiner found no evidence of spinal ankylosis, negative straight leg raise test results; and no fracture of one or more vertebral bodies.  Upon inspection of the Veteran's spine, the examiner found normal posture, normal head position, symmetry in appearance, normal gait, and no abnormal spinal curvatures to include gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse scoliosis.  The examiner found no history of trauma to the spine and no history of hospitalization or surgery regarding the Veteran's spine.  The examiner noted that muscle strength was normal in all major muscle groups.  Regarding the Veteran's joints, the examiner found no evidence of joint swelling, effusion, tenderness, or laxity; no evidence of a joint prosthesis; no joint ankylosis; no inflammatory arthritis; and no other objective joint abnormalities.  The examiner indicated that the Veteran demonstrated grossly normal joints.  

Regarding the Veteran's cervical spine, the April 2008 VA examiner indicated that the Veteran had no signs of cervical adenopathy or carotid bruit.  The examiner found no evidence of weakness, muscle spasms, muscle atrophy, guarding, tenderness, pain with motion, or flare-ups of any spinal disorders.  After performing a physical examination of the Veteran, the examiner indicated the Veteran demonstrated full range of motion in his neck and lower back, without restrictions from pain.  The examiner found that there was no pain after repetitive use and no additional limitation of motion after repetitive joint use.  Based upon a physical examination of the Veteran, the examiner diagnosed the Veteran's neck disorder as cervical spine degenerative disc disease and indicated that it had no significant effects on his usual occupation and either no impact or a mild impact on most of his daily activities.  The examiner noted that it would have a moderate impact on his ability to play sports.  

Regarding the Veteran's lumbar spine, the April 2008 VA examiner noted the Veteran's complaints of daily pain in his lower back region.  He noted that his low back pain usually worsened when he would lie down or sit for longer periods of time.  The examiner noted that the Veteran had intermittent lumbar/thoracic muscle strain.  However, the examiner also found that the Veteran did not have flare-ups of muscle disease, joint symptoms, flare-ups of joint disease, intervertebral disc syndrome, or flare-ups of spinal disease.  The examiner found evidence of decreased motion, stiffness, and mild pain described as sharp, aching, and tight, lasting hours on a weekly to monthly basis.  The Veteran indicated that he experienced a sharp pain radiating down his posterior left leg to the knee.  The examiner diagnosed the Veteran's low back disorder as lumbar spine degenerative disc disease.  The examiner indicated that it would not significantly impact his usual occupation and would have no impact or a mild impact on most of his daily activities.  The examiner noted that it would have a moderate impact on his ability to play sports.  

In December 2008 the Veteran presented at the VA Medical Center for complaints of neck pain, described as a 7/10 in terms of intensity.  He indicated that a private MRI was taken eight to nine months ago and revealed a "pinched" nerve, with degeneration.  The Veteran reported that his private physician had advised him to undergo physical therapy but that he had not yet done so.  The Veteran continued to report experiencing left arm numbness and numbness and tingling in all five fingers.  Upon physical examination, the examiner noted that the Veteran's cervical spine had good range of motion and was nontender along the spinous processes.  The examiner also noted full upper extremity strength, full digital range of motion, and no muscle atrophy.  The examiner provided an assessment of degenerative joint disease of the cervical spine.

In January 2009, the Veteran presented for a VA physical therapy consult.  It was noted that he had constant pain around the C5-C7 area with radiating symptoms down his left arm to his fingers, with numbness and tingling in his left arm and hand.  In particular, the Veteran reported that he had neck pain with symptoms down his left arm to all his fingers for about one and a half years, since ending his active duty service.  He also reported having low back pain without radiating pain for the same length of time.  He indicated that he was a welder but that he was doing supervisory work at that time.  He stated that he experience back pain more with sitting, lifting, and bending.  He stated that he experienced numbness in his left arm when sitting or standing stationary for an extended period of time.  Cervical spine range of motion testing revealed flexion and extension within function limits.  Upper extremity range of motion testing showed 4/5 left shoulder muscle strength within functional limits and normal, 5/5, elbow and wrist muscle strength within functional limits.  The assessment provided included decreased cervical rotation and sidebending to the right, pain at C5-C7 area with symptoms down left arm to fingers, and left upper extremity weakness and postural compensation secondary to weakness and pain.  A diagnosis of degenerative joint disease of the spine, with radiculopathy, was also provided.

Later that same month, the Veteran presented for additional physical therapy.  In the corresponding treatment report, it was noted that the Veteran complained of neck pain and described the pain as a 7/10 in terms of intensity.  It was also noted that the Veteran complained of low back pain and described the pain as a 6/10 in terms of intensity.  Diagnoses of neck and back pain and cervical pain with radiculopathy were provided.  Finally, it was noted that the Veteran demonstrated increased cervical range of motion since his previous and initial visits but that his neck/back pain and symptoms down his left arm were unchanged.

In April 2009, the Veteran again presented for VA physical therapy.  In the corresponding treatment report, it was noted that the Veteran demonstrated decreased cervical rotation and sidebending to the right, pain at the C5-C7 area with symptoms down the left arm to the fingers.  It was also noted that the Veteran demonstrated left upper extremity weakness and postural compensation secondary to weakness and pain.  A diagnosis of degenerative joint disease of the spine, with radiculopathy, was also provided.

In April 2009, the Veteran presented for outpatient treatment at the VA Medical Center.  The treatment report indicated that the Veteran had been referred for physical therapy in December 2008 but that physical therapy did not help.  The Veteran reported still having pain in his left arm and that it felt like it fell asleep.  He also stated that his low back still hurt but that he did not have any pain radiating down his lower left extremity.  He reported having epidural steroid injections into his low back by his private physician which provided help for a short time but that he had not received any recent treatment for his low back.  The examiner found that the Veteran's left lower extremity was normal and that his left upper extremity was "NVI," full motion in shoulder, elbow, wrists, and fingers.  The examiner found normal sensation, normal deep tendon reflexes.  The cervical and lumbar spine was nontender, with good motion.  X-rays taken of spine showed narrowing at L5-Sl with osteophytes.  An assessment of degenerative joint disease of the cervical and lumbar spine was provided.

A December 2009 MRI revealed (1) L5-S1 degenerative disc disease; (2) mild L4-L5 annular bulge; (3) L5-S1 diffuse disc bulge and right lateralizing subligamentous disc herniation; (4) left L4-L5 and bilateral L5-S1 neural foraminal narrowing with no definite nerve impingement in the foramina.  It also revealed (1) mild spinal stenosis at C5-C6; (2) disc space narrowing at C5-C6 and C6-C7; and (3) bilateral neuroforaminal narrowing C5-C6 and left neural foraminal narrowing C6-C7 and C7-T1.

The Veteran presented for physical therapy in March 2010.  He complained of constant neck pain and constant back pain that increased with duration of sitting, laying down, bending, and lifting.  The Veteran expressed noticing tenderness in his low back and neck area.  Cervical spine and lumbar spine range of motion testing revealed flexion and extension within full limits.  The examiner indicated that the Veteran demonstrated mild cervical limitations and pain at rest with increased pain complaints in flexion and extension.  The examiner also noted that the Veteran demonstrated no limitations in back mobility other than continuous pain.

In June 2010, the Veteran underwent another VA cervical spine examination.  The Veteran complained of pain in the low cervical region radiating down the left lower extremity into his elbow, wrists, and fingers.  He also complained of experiencing intermittent numbness and tingling in his left thumb, index, long, and ring fingers.  He stated that this was exacerbated by any overhead positioning, including driving.  He also indicated that he often awoke in the middle of the night because of his pain, numbness, and tingling, and that he would have to extend and lower his arms in order to regain feeling in them.  The Veteran denied having any inflammation.  He reported that his prior treatment included epidural injections, physical therapy, and anti-inflammatory medication without much success.  He reported experiencing flare-ups approximately once or twice a week.  He described the flare-ups as not incapacitating but significantly worse than his daily pain.  He indicated that his flare-ups were alleviated by rest, ice, heat, and other anti-inflammatory medications.  He reported that during the flare-ups, he was limited by pain, weakness, and fatigue.  He denied having surgeries or hospitalizations for his cervical spine.  

The examiner indicated that the Veteran had interval limitations his cervical spine but found no signs of any anti-inflammatory arthritis and no history of neoplasm.  The examiner found that forward flexion was limited to 30 degrees, with objective evidence of pain at the endpoint of motion.  The examiner found that extension was limited to 20 degrees, with objective evidence of pain at the endpoint of motion.  Left lateral rotation was limited to 35 degrees and right lateral rotation was limited to 35 degrees, with pain manifesting at the endpoint of motion.  Left bending was limited to 10 degrees and right bending was limited to 12 degrees, both limited by pain at the end of the range of motion.  The examiner indicated that the Veteran's straight leg raise test was negative, muscle strength was a 5/5 throughout, sensation to light touch was intact throughout, he had a positive Yergason's compression test to the left upper extremity, and he tested negative for Lhermitte's phenomenon.  X-rays and MRIs of the Veteran's cervical spine revealed significant spinal stenosis at C5 and C6 with narrowing of C5 and C6, and C6 and C7 disc space, as well as foraminal narrowing of C5-C6, C6-C7, and C7-T1.  Based on these findings, the examiner provided assessments of cervical degenerative disc disease, degenerative arthritis, and cervical radiculopathy.  The examiner opined that the degenerative processes were unlikely to achieve significant improvement and would result in significant limitations of occupational level.

The June 2010 VA examiner also evaluated the Veteran's lumbar spine.   In regards to his low back symptomatology, the Veteran complained of pain across the lumbosacral junction, which occasionally radiated into his lower extremities.  He stated the pain had been constant across the low back but that the radiation and radiculopathy type symptoms were intermittent.  He reported having flare-ups on a weekly basis manifested by pain, weakness, and fatigue.  He reported that his treatment included taking anti-inflammatory medications, epidural injections, and physical therapy.  He reported that he did not use any assistive devices.  The VA examiner noted that the Veteran's lumbar spine was aggravated by flexion type activities and alleviated by extension.  The examiner indicated that the Veteran had interval limitations his lumbar spine and that he was forced to work a desk job as opposed to a manual labor job.  The examiner noted that the Veteran had no history of lumbar spine surgery or neoplasm.  

Range of motion testing indicated that flexion was limited to "probably 70 degrees," with pain at the endpoint of motion; extension limited to 30 degrees, with alleviation of pain; left bending and right bending both limited to 25 degrees, with pain at the endpoint of motion; and left and right lateral rotation limited to 30 degrees, with pain at the endpoint of motion.  The examiner indicated that the Veteran's straight leg raise test was negative, that he demonstrated muscle strength at a 5/5 throughout, and that sensation to light touch was intact throughout.  X-rays and MRIs of the Veteran's lumbar spine revealed significant L5-S1 degenerative disc disease, facet arthropathy, and a L5-S1 disc herniation.  Based on these findings, the examiner provided assessments of lumbar degenerative disc disease, lumbar degenerative spondylosis, and lumbar degenerative disc herniation.  The examiner opined that the degenerative processes were unlikely to achieve significant improvement and would result in significant limitations of occupational level.

In March 2011, the Veteran presented for a neurosurgery consultation.  He complained of neck pain, low back pain, and left upper and lower extremity pain.  The examiner noted that the pain started in the Veteran's neck and extended down into his left shoulder and occasionally manifested in his left arm.  The examiner also noted that that the Veteran experienced numbness in his left arm which was actually paresthesias.  The Veteran reported constant neck and low back pain.  The examiner noted that treatment to date had included pain medication and epidural steroid injections of the neck and lumbar regions.  The examiner found no sensory deficit to light touch; normal lower extremities with normal reflexes at the knee and the ankle bilaterally; normal sensation throughout the lower extremities; normal strength in the lower extremities; normal range of motion of the lumbar spine and his neck; and objective evidence of pain when he moved.  The examiner noted that the Veteran's MRI of the lumbar and the cervical spine showed some diffuse degenerative changes but no listhesis.  Moreover the examiner found mild degenerative changes, with broad based disc bulges at C5-6 and C6-7, which left him with small amounts of neuroforaminal narrowing.

In March 2012, the Veteran presented for treatment at the VA Medical Center.  He reported ongoing lower back discomfort.  He reported daily 5-6/10 and 8-9/10 pain intensity.  He reported having an achy lower back, neck and shoulder discomfort, numbness to the left arm and left fingers.  He also reported having left hip and back discomfort and zingers into the left hip and leg.  After examining the Veteran's lower back, the examiner indicated that the Veteran's lower extremities were neurovascular intact; his spine appeared to be midline; there was no outward deformity noted; his lumbar paraspinous muscles were tight and spasmodic, left greater than the right; he had reduced range of motion, flexion, extension, and lateral flexion; and that he demonstrated discomfort when reaching down to touch his toes.  After examining the Veteran's neck, the examiner stated that the Veteran's neck paraspinous muscles were tight and spasmodic; he demonstrated reduced left lateral flexion and rotation; he demonstrated mild point tenderness; and he was able to touch his chin to his chest. The examiner provided a diagnosis of cervical and lumbar disc disease, with radiculopathy.

A May 2012 MRI of the lumbar spine showed disc space narrowing at L5-S1, but no spondylolysis or spondylolisthesis.  The MRI also showed normal facet joints and pedicles that were intact bilaterally.  An impression of L5-S1 degenerative disc disease with diffuse disc bulge, small right paracentral disc herniation, and mild L4-L5 disc bulge was provided.  A May 2012 MRI of the cervical spine showed disc bulges and neuroforaminal narrowing at C4-C5 through C6-C7 and disc space narrowing and central canal stenosis at C5-C6 and C6-C7.  An impression of degenerative changes, C5-C7, was provided.

MRI scans of the cervical spine taken in December 2013 and January 2014 showed mild central canal stenosis C5-C6; mild to moderate central canal stenosis C6-C7; neuroforaminal narrowing C5-C6 and C6-C7; disc bulges at C5-C6 and C6-C7; a bulge at C6-C7 decreased from previous exam; and disc space narrowing C5-C6 and C6-C7.

In August 2014, the Veteran underwent VA spine examinations of his cervical and lumbar spine.  The examiner reviewed the claims file and conducted an in-person evaluation of the Veteran's neck and back.  

Regarding his cervical spine, the Veteran reported that his neck pain was a 7/10 in terms of intensity on a good day and a 9/10 on a bad day.  The Veteran reported having flare-ups when performing repeated activities above the chest level and when looking upward.  The August 2014 examiner found forward flexion limited to 40 degrees, with objective evidence of painful motion at 30 degrees; extension limited to 40 degrees, with objective evidence of painful motion at 30 degrees; right and left lateral flexion limited to 40 degrees, with no objective evidence of painful motion; and right and left lateral rotation limited to 70 degrees, with no objective evidence of painful motion.  After repetitive-use testing, forward flexion was limited to 40 degrees, extension was limited to 40 degrees, right and left lateral flexion was limited to 40 degrees, and right and left lateral rotation was limited to 70 degrees.  The examiner found no additional limitation in range of motion following repetitive use.  The examiner found that the Veteran had functional loss and/or functional impairment based on less movement than normal and pain on movement.  The examiner found no evidence of localized tenderness or pain to palpation for joints and/or soft tissue, no muscle spasm resulting or not resulting in abnormal spinal contour, no guarding resulting or not resulting in abnormal spinal contour, no muscle atrophy, no ankylosis, and no neurologic abnormalities.  

The examiner indicated that the Veteran had IVDS of the cervical spine but did not have any incapacitating episodes over the past twelve months.  The examiner found normal muscle strength in all categories tested; deep tendon reflexes to be hypoactive in all categories tested, decreased left hand/fingers sensation to light touch.  The examiner noted there was moderate left upper extremity intermittent pain, paresthesias, and/or dysesthesias, and numbness resulting in moderate left side radiculopathy.  Based on x-rays taken showing mild central canal stenosis C5-C6, mild to moderate central canal stenosis C6-C7, neuroforaminal narrowing C5-C6 and C6-C7, disc bulges C5-C6 and C6-C7 with a bulge at C6-C7 decreased from previous exam, and disc space narrowing C5-C6 and C6-C7, the examiner provided a diagnosis of cervical spine degenerative disc disease.  The examiner determined that the Veteran's cervical spine disorder did not impact his ability to work.  The examiner also opined that the Veteran did not have pain, weakness, fatigability, or incoordination that could significantly limit his functional abilities during flare-ups or when the cervical spine joints were used repeatedly over a period of time.  

Regarding his lumbar spine, the Veteran reported that his back pain was a 5/10 in terms of intensity on a good day and a 7/10 on a bad day.  The Veteran reported having flare-ups when bending.  The August 2014 examiner found forward flexion limited to 80 degrees, with objective evidence of painful motion at 70 degrees; extension limited to 20 degrees, with no objective evidence of painful motion; right and left lateral flexion limited to 25 degrees, with no objective evidence of painful motion; and right and left lateral rotation limited to 30 degrees or greater, with no objective evidence of painful motion.  After repetitive-use testing, forward flexion was limited to 80 degrees, extension was limited to 20 degrees, right and left lateral flexion was limited to 25 degrees, and right and left lateral rotation was limited to 30 degrees or greater.  The examiner found no additional limitation in range of motion following repetitive use.  The examiner found that the Veteran had functional loss and/or functional impairment based on less movement than normal and pain on movement.  The examiner found no evidence of localized tenderness or pain to palpation for joints and/or soft tissue, no muscle spasm resulting or not resulting in abnormal spinal contour, no guarding resulting or not resulting in abnormal spinal contour, no muscle atrophy, no ankylosis, and no neurologic abnormalities.  The examiner found normal muscle strength in all categories tested; deep tendon reflexes to be normal in all categories tested, decreased left lower leg/ankle sensation to light touch, and decreased left foot/toes sensation to light touch.  The examiner noted there were mild left lower extremity paresthesias and/or dysesthesias and numbness resulting in mild left side radiculopathy.  Based on x-rays taken showing L5-S1 degenerative disc disease, the examiner provided a diagnosis of lumbar spine degenerative disc disease.  The examiner further determined that the Veteran's lumbar spine disorder did not impact his ability to work.  Specifically, the examiner opined that the Veteran did not have pain, weakness, fatigability, or incoordination that could significantly limit his functional abilities during flare-ups or when the lumbar spine joints were used repeatedly over a period of time.

Based on a longitudinal review of the record, the Board finds that the Veteran's service-connected cervical spine disorder is adequately compensated by the assigned 20 percent evaluation based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  In order for a higher evaluation to be assigned, the evidence of record must demonstrate that the Veteran's cervical spine disorder is manifested by forward flexion of the cervical spine is limited to 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  Id.  The relevant evidence of record demonstrated that the Veteran's range of forward flexion was from zero to 30 degrees in June 2010 and August 2014.  Additionally, the August 2014 VA examination found that forward flexion was limited to 40 degrees after repetitive-use testing.  As such, the Board finds that an evaluation in excess of 20 percent for the Veteran's service-connected cervical spine degenerative disc disease is not warranted based on range of motion limitation.  38 C.F.R. § 4.71a, General Rating Formula.  Also, the Veteran does not assert, and the evidence of record is not otherwise supportive of finding, that his service-connected cervical spine degenerative disc disease was manifested by favorable ankylosis of the entire cervical spine.  As such, an initial rating in excess of 20 percent is not warranted on that basis.  Id.  

Likewise, the Board finds that the Veteran's service-connected lumbar spine disorder is adequately compensated by the assigned 10 percent evaluation based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  In order for a higher evaluation to be assigned, the evidence of record must demonstrate that the Veteran's lumbar spine disorder is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  The relevant evidence of record demonstrated that the Veteran's range of forward flexion was from zero to "probably 70 degrees" during his June 2010 VA examination and from zero to 80 degrees during his August 2014 VA examination.  Additionally, the August 2014 VA examination found that forward flexion was unchanged after repetitive-use testing.  As such, the Board finds that an evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease is not warranted based on range of motion limitation.  38 C.F.R. § 4.71a, General Rating Formula.  Furthermore, the Veteran does not assert, and the evidence of record is not otherwise supportive of finding, that his service-connected lumbar spine degenerative disc disease was manifested by the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

In making these determinations, the Board has considered whether there was any additional functional loss not contemplated in the initial 20 percent rating for the Veteran's service-connected cervical spine degenerative disc disease and the initial 10 percent rating for the Veteran's service-connected lumbar spine degenerative disc disease.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the August 2014 VA examiner found that both spine disorders resulted in less movement than normal and pain on movement, the examiner also determined that the Veteran did not have pain, weakness, fatigability, or incoordination that could significantly limit his functional abilities during flare-ups or when the cervical and lumbar spine joints were used repeatedly over a period of time.  Moreover, disability ratings are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, a rating in excess of 20 percent for the Veteran's cervical spine disorder is not warranted for additional functional loss during the course of the appeal.  Similarly, a rating in excess of 10 percent for the Veteran's lumbar spine disorder is not warranted for additional functional loss during the course of the appeal.  

The Board is also required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As discussed in this decision, the Veteran's left upper and lower extremities have been rated separately under the appropriate diagnostic codes.  After reviewing the evidence of record, the Board finds that the Veteran does not have any additional neurological impairment associated with his service-connected degenerative disc disease of the cervical and lumbar spine which would warrant separate disability ratings. 

Finally, the Board has considered whether the Veteran's service-connected degenerative disc disease and spinal stenosis warrant a higher disability evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  Although the evidence of record indicates that the Veteran had intervertebral disc syndrome of both the cervical and lumbar spine during the course of the appeal, both the June 2010 and August 2014 VA examiners indicated that the Veteran's treatment records were negative for any incapacitating episodes in the twelve months prior to the examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, the currently assigned 20 percent evaluation for the Veteran's cervical spine disorder and 10 percent evaluation for the Veteran's lumbar spine disorder under the General Rating Formula represent the greatest degree of impairment shown throughout the appeal period for either spine disorder, and there is no basis for staged ratings for either disorder.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Left Upper Extremity Disorder

The Veteran is seeking an initial evaluation for his service-connected left upper extremity disorder, diagnosed as left arm chronic neurogenic changes at the C6-C7 myotome levels.  Specifically, he claims that he is entitled to an initial evaluation in excess of 10 percent prior to August 29, 2014, and an evaluation in excess of 20 percent thereafter.  

A distinction is made between the Veteran's major/dominant and minor handedness when rating diseases of the peripheral nerves.  38 C.F.R. § 4.69 (2014).  The evidence of record shows that the Veteran is right hand dominant; as such, the Veteran's left arm is designated as his minor arm for the purposes of this decision.

Peripheral nerve disorders affecting the upper extremities are evaluated under the criteria of Diagnostic Code 8511 when there is evidence of paralysis of the middle radicular group.  38 C.F.R. § 4.124a; Diagnostic Code 8511.  Incomplete paralysis of the middle radicular group warrants a 20 percent evaluation for "mild" symptoms involving the minor arm.  Id.  Incomplete paralysis of the middle radicular group warrants a 30 percent evaluation for "moderate" symptoms involving the minor arm.  Id.  Incomplete paralysis of the middle radicular group warrants a 40 percent evaluation for "severe" symptoms involving the minor arm.  Id.  With complete paralysis of the middle radicular group, a 60 percent rating is the maximum rating available for the minor arm.  Id.  Symptoms of complete paralysis are noted to include adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Id.    

Peripheral nerve disorders affecting the upper extremities are evaluated under the criteria of Diagnostic Code 8516 when there is evidence of paralysis of the ulnar nerve.  38 C.F.R. § 4.124a; Diagnostic Code 8516.  Incomplete paralysis of the ulnar nerve warrants a 10 percent evaluation for "mild" symptoms involving the minor arm.  Id.  Incomplete paralysis of the ulnar nerve warrants a 20 percent evaluation for "moderate" symptoms involving the minor arm.  Id.  Incomplete paralysis of the ulnar nerve warrants a 30 percent evaluation for "severe" symptoms involving the minor arm.  Id.  With complete paralysis of the ulnar nerve, a 50 percent rating is the maximum rating available for the minor arm.  Id.  Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Disease of the Peripheral Nerves.  

Although words such as "mild," "moderate," "severe" and "pronounced" are not defined in the Rating Schedule, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

Based on a longitudinal review of the record, the Board finds that the Veteran's left upper extremity symptomatology and disability picture is appropriately compensated by an initial 10 percent evaluation prior to August 29, 2014.  Although the Veteran's left upper extremity disorder was previously evaluated under Diagnostic Code 8516 for paralysis of the ulnar nerve, the Board finds that the results of the August 2014 VA examination support an increased evaluation of 30 percent under the criteria of Diagnostic Code 8511 for paralysis of the middle radicular group.  As discussed below, the Board finds that a 30 percent evaluation, but no more, for the Veteran's left upper extremity disorder is warranted beginning August 29, 2014.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (finding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  

Prior to August 29, 2014

In April 2008, the Veteran underwent a VA peripheral nerve examination.  At that time, the Veteran complained of numbness in his left arm from the mid-upper arm down to the hand.  He described having a tingling sensation that normally lasted for several minutes and was far more noticeable at night when he was trying to fall asleep and when he would lay on it.  The Veteran denied having any weakness in his left arm.  The VA examiner noted that the Veteran's right hand was his dominant hand.  The examiner noted that the Veteran did not have any hand problems or flare-ups of hand disease.  The examiner indicated that the Veteran had occasional left upper extremity numbness and a history of left arm numbness and paresthesias.  However, the examiner also indicated that the Veteran had no history of weakness, paralysis, or poor coordination.  The examiner found no abnormal findings regarding the Veteran's left hand.  The examiner found a normal left upper extremity with no motor loss, no sensory loss, and deep tendon reflexes to be triceps 2+, biceps 2+, and brachioradialis 2+.  A detailed reflex examination revealed normal biceps, triceps, and brachioradialis, and finger jerk.  A detailed motor examination of the left upper extremity revealed active movement against full resistance for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abduction, and thumb opposition.  A detailed sensory examination revealed normal left upper extremity vibration, pain (pinprick), light touch, position sense, and no abnormal sensation.

In June 2010, the Veteran underwent an electromyography (EMG) consultation.  The results of the consultation indicated that the motor conduction and F-wave latency studies of the left median, ulnar, peroneal and posterior tibial nerves were within normal limits.  The sensory conduction studies of the left median, ulnar, radial, and sural nerves were also within normal limits.  The monopolar EMG sampling of the left upper extremity and shoulder, C5-T1 muscles, showed chronic neurogenic changes at the C6-7 myotome levels.  The monopolar EMG sampling of the left lower extremity and lumbosacral paraspinal muscles were consistent with chronic C6-7 and L3 radiculopathies, respectively.

At his June 2010 VA joints examination, the Veteran complained of experiencing constant gradual tingling and numbness in his left fingers.  The VA examiner noted that there was no history of hospitalization or surgery, trauma to the nerve, or neoplasm.  The examiner found no muscle atrophy; no abnormal muscle tone or bulk; no tremors, tics, or abnormal movements; no muscle wasting or muscle loss; and no joint problems associated with the nerve disorder.  The examiner found normal gain and balance; normal muscle strength; intact reflexes; and a mild decrease in sensation in a scattered pattern over the volar surface of the left forearm and about the second, third, and fourth fingers of the left hand.  The examiner provided a diagnosis of sensation complaints, left arm, and indicated that the June 2010 EMG showed left upper extremity chronic neurogenic changes at the C6-C7 myotome levels.  The examiner found that the Veteran's nerve disorder would have no significant effect on his ability to work and no impact or mild impact on his ability to perform daily activities.  

After reviewing the evidence of record, the Board finds that the manifestations of the Veteran's service-connected left arm chronic neurogenic changes at the C6-C7 myotome levels, associated with cervical spine degenerative disc disease, most nearly approximate the 10 percent evaluation assigned prior to August 29, 2014.  During that rating period, the Veteran consistently reported subjective symptoms of numbness and tingling in his left arm.  However, the April 2008 VA examiner indicated that the Veteran had no history of weakness, paralysis, or poor coordination.  The June 2010 VA examiner found normal gain and balance; normal muscle strength; intact reflexes; and a mild decrease in sensation in a scattered pattern over the volar surface of the left forearm and about the second, third, and fourth fingers of the left hand.  The June 2010 VA examiner provided a diagnosis of sensation complaints, left arm.  Based on these clinical findings, the Board concludes that, prior to August 29, 2014, manifestations of the Veteran's left upper extremity disorder only warranted a 10 percent evaluation for "mild incomplete paralysis of the minor ulnar nerve."  After consideration of the relevant medical evidence and the Veteran's lay statements, the Board finds that the evidence of record does not establish that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate neurological impairments during the rating period in question.  As such, a higher rating is not available under Diagnostic Code 8516.

The Board has considered whether an initial evaluation in excess of 10 percent is warranted under other potentially applicable Diagnostic Codes used in rating diseases of the peripheral nerves.  After considering the evidence of record, the Board finds that Diagnostic Code 8516 provides the appropriate rating criteria for the manifestations of the Veteran's upper left extremity disorder prior to August 29, 2014.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left upper extremity disorder, the evidence shows no distinct periods of time during the appeal period prior to August 29, 2014, when manifestations of this disorder varied to such an extent that an initial rating greater or less than 10 percent would be warranted.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. at 505.  Accordingly, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected left upper extremity disorder, prior to August 29, 2014, is not warranted.

Since August 29, 2014

In August 2014, a VA peripheral nerve evaluation was conducted.  After reviewing the claims file and performing an in-person examination of the Veteran, the VA examiner provided diagnoses of cervical radiculopathy, moderate left upper extremity ulnar radiculopathy.  In particular, the examiner found that the Veteran's left upper extremity was manifested by moderate intermittent, usually dull pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  It was not manifested by constant, which may be excruciating at time, pain.  The examiner found normal muscle strength in all categories tested, hypoactive deep tendon reflexes for biceps, triceps, and brachioradialis, normal sensation for light touch in all upper extremity categories tested, no trophic changes, and normal gait.  An evaluation of the Veteran's left upper extremity nerves revealed normal radial, median, musculocutaneous, circumflex, long thoracic, upper radicular group, and lower radicular group nerves.  The evaluation also revealed an ulnar nerve and a middle radicular group nerve with moderate incomplete paralysis.  The examiner noted that the Veteran did not use any assistive devices.  Based on these findings, the examiner stated that the Veteran's peripheral nerve disorder would not impact his ability to work.

In light of the findings from the August 2014 VA examination report, the Board concludes that the manifestations of the Veteran's service-connected left arm chronic neurogenic changes at the C6-C7 myotome levels, associated with cervical spine degenerative disc disease, most nearly approximate the 20 percent evaluation since August 29, 2014.  Based on clinical findings, the August 2014 VA examiner characterized the overall severity of the Veteran's left upper extremity neurological disorder as moderate incomplete paralysis.  As such, under Diagnostic Code 8516, the Board finds that the Veteran's symptomatology and disability picture is most analogous to the criteria necessary for the assignment of a 20 percent evaluation based on "moderate incomplete paralysis of the minor ulnar nerve." After consideration of the relevant medical evidence and the Veteran's lay statements, the Board finds that the evidence of record does not establish that the Veteran's left ulnar nerve damage is severe.  Rather, the evidence indicates that the Veteran has maintained functional use of his left hand and arm, as demonstrated by the August 2014 VA examiner's opinion that the Veteran's left upper extremity disorder would not impact his ability to work.  A severe disorder would be necessary to qualify for a 20 percent evaluation under Diagnostic Code 8516.  Based on the foregoing, the Board finds that an initial rating in excess of 20 percent for moderate incomplete paralysis of the minor ulnar nerve is not warranted under Diagnostic Code 8516.  38 C.F.R. § 4.124a.

Nevertheless, the Board acknowledges that the August 2014 VA examiner found moderate incomplete paralysis of the Veteran's middle radicular group nerve.  Under Diagnostic Code 8511, such paralysis of the middle radicular group nerve warrants a 30 percent evaluation when the nerve disorder affects the minor extremity.  Thus, even though a higher disability evaluation is not available to the Veteran under Diagnostic Code 8516, a disability evaluation of 30 percent is warranted for the Veteran's left upper extremity disorder as it has been shown to affect his middle radicular group nerve.  Thus, under Diagnostic Code 8511, the Board finds that an initial 30 percent evaluation is warranted for the Veteran's service-connected left upper extremity disorder, beginning August 29, 2014.  38 C.F.R. § 4.124a.  

The Board has considered whether an evaluation in excess of 30 percent is warranted for the appeal period since August 29, 2014.  However, a higher evaluation under Diagnostic Code 8511 is not for application because the evidence of record fails to demonstrate a severe incomplete paralysis of the middle radicular group nerve of the minor upper extremity.  Id.  Moreover, the Board is of the opinion that Diagnostic Codes 8510, 8512, 8513, 8514, 8515, 8517, 8518, and 8519 are not applicable in this case.  38 C.F.R. § 4.124a.  In particular, the August 2014 VA examiner found that the Veteran's left upper extremity nerves revealed normal radial, median, musculocutaneous, circumflex, long thoracic, upper radicular group, and lower radicular group nerves were normal.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left upper extremity disorder, the evidence shows no distinct periods of time during the appeal period since August 29, 2014, when manifestations of this disorder varied to such an extent that an initial rating greater or less than 30 percent would be warranted.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. at 505.  Accordingly, the Board finds that a 30 percent evaluation, but no more, is warranted for the Veteran's left upper extremity disorder since August 20, 2014.

C.  Left Lower Extremity Disorder

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected left lower extremity disorder. 

The Veteran's left lower extremity disorder, diagnosed as left leg chronic L3 radiculopathy, is evaluated under the criteria of Diagnostic Code 8520 for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating, and complete paralysis warrants an 80 percent rating.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  Id.    

As discussed below, the Board finds that the Veteran's left lower extremity symptomatology and disability picture is appropriately compensated by an initial 10 percent evaluation.  Moreover, the Board finds that an evaluation in excess of the 10 percent already assigned is not warranted during any portion of the appeal period.

During his April 2008 VA peripheral nerve examination, the Veteran complained of shooting pain down his left leg that usually occurred when he was sitting down or when he attempted to cross his legs.  He also reported that he occasionally felt left knee pain when he traveled up and down stairs and that he felt "more pain than numbness."  The examiner noted that the Veteran did not have any left foot problems or flare-ups of foot disease.  The examiner found no abnormal findings regarding the Veteran's left foot.  The examiner found a normal left lower extremity with no motor loss, no sensory loss, and deep tendon reflexes to be knee jerk 2+ and ankle jerk 2+. A detailed reflex examination revealed normal abdominal, knee jerk, ankle jerk, and left plantar flexion.  A detailed motor examination of the left lower extremity revealed active movement against full resistance for hip flexion and hip extension.  A detailed sensory examination revealed normal left lower extremity vibration, pain (pinprick), light touch, position sense, and no abnormal sensation.   

Subsequently, a VA joints examination was conducted in June 2010.  After reviewing the relevant medical evidence and examining the Veteran, the VA examiner noted that the June 2010 EMG showed left lower extremity L3 radiculopathy.  However, the VA examiner indicated that the Veteran did not have any sensation complaints regarding his left lower extremity.  

In August 2014, the Veteran was afforded another VA peripheral nerve evaluation.   The VA examiner reviewed the claims file and performed an in-person examination of the Veteran.  Thereafter, the VA examiner provided diagnosis of lumbar radiculopathy, mild left lower extremity sciatica.  In particular, the examiner found that the Veteran's left lower extremity was manifested by mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  However, the examiner found that it was not manifested by constant pain.   The examiner found normal muscle strength in all categories tested, normal deep tendon reflexes for knees and ankles, normal sensation for light touch in the upper anterior thigh and the thigh/knee regions, decreased sensation for light touch in the lower leg/ankle and foot/toe regions, no trophic changes, and normal gait.  An evaluation of the Veteran's left lower extremity nerves revealed normal external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, external cutaneous nerve of the thigh, and ilio-inguinal nerves.  The evaluation also revealed a sciatic nerve with mild incomplete paralysis.  Lastly, the examiner noted that the Veteran did not use any assistive devices to ambulate and concluded that the Veteran's peripheral nerve disorder would not impact his ability to work.

Based on a comprehensive review of the record, the Board concludes that an initial evaluation in excess of 10 percent for left leg chronic L3 radiculopathy, associated with lumbar spine degenerative disc disease, is not warranted.  A higher evaluation of 20 percent is not applicable unless there is evidence of moderate sciatic nerve paralysis.  The April 2008 VA examiner indicated that a detailed sensory examination revealed normal left lower extremity vibration, pain (pinprick), light touch, position sense, and no abnormal sensation.  The June 2010 VA examiner indicated that the Veteran did not have any sensation complaints regarding his left lower extremity.  Lastly, the August 2014 VA examiner determined that the Veteran's left leg chronic L3 radiculopathy was manifested by mild incomplete paralysis of the sciatic nerve.  Accordingly, the Board finds that the currently assigned 10 percent evaluation for the Veteran's left lower extremity disorder is appropriate.

The Board has considered whether a higher evaluation is warranted under other potentially applicable diagnostic codes.  However, the Board is of the opinion that Diagnostic Codes 8521, 8522, 8523, 8524, 8525, 8526, 8527, 8528, 8529, and 8530 are not applicable in this case.  38 C.F.R. § 4.124a.  In particular, the August 2014 VA examiner found that the Veteran's external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, external cutaneous nerve of the thigh, and ilio-inguinal nerves were normal.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left lower extremity disorder, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that an initial rating greater or less than 10 percent would be warranted.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. at 505.  Accordingly, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left lower extremity disorder have not been met.

D.  Other Considerations

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render inadequate the assigned ratings for his service-connected lumbar and cervical spine disorders, his service-connected left upper extremity disorder, and his service-connected left lower extremity disorder.  38 C.F.R. § 3.321(b) (2014).  

All of the Veteran's service-connected disorders were evaluated under the diagnostic criteria of the Rating Schedule, and the Board finds that the rating criteria discussed in this decision specifically contemplate the level of occupational and social impairment caused by each disorder.  38 C.F.R. § 4.71a.  

During the course of the appeal, the Veteran's service-connected cervical spine disorder, diagnosed as cervical radiculopathy, degenerative disc disease, and degenerative arthritis of the cervical spine, was manifested primarily by less movement than normal, pain on movement, limitation of forward flexion ranging from 30 degrees to 70 degrees, and intervertebral disc syndrome without any incapacitation episodes.  It was not manifested by ankylosis, abnormal spinal contours, or neurologic abnormalities.  Similarly, his service connected lumbar spine disorder, diagnosed as degenerative disc herniation, degenerative disc disease, and degenerative spondylosis of the lumbar spine, was primarily manifested by less movement than normal, pain on movement, limitation of forward flexion ranging from 70 degrees to 80 degrees, and intervertebral disc syndrome without any incapacitation episodes.  It was not manifested by ankylosis, abnormal spinal contours, or neurologic abnormalities.   

Likewise, during the appeal period prior to August 29, 2014, the Veteran's service-connected left upper extremity disorder, diagnosed as chronic neurogenic changes at the C6-C7 myotome levels, demonstrated a symptomatology and disability picture was most accurately characterized as "mild" incomplete paralysis of the minor ulnar nerve.  During the appeal period since August 29, 2014, the severity of the Veteran's left upper extremity disorder has worsened and has now been characterized as moderate incomplete paralysis of the ulnar nerve and a middle radicular group nerve manifested by moderate intermittent pain, paresthesias/dysesthesias, and numbness.  

Finally, during the course of the appeal, the Veteran's service-connected left leg disorder, diagnosed as chronic L3 radiculopathy, was characterized as mild incomplete paralysis of the sciatic nerve manifested by mild intermittent pain, paresthesias/dysesthesias, and numbness.

When comparing the disability picture of the Veteran's spine and peripheral nerve disorders with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's cervical spine, lumbar spine, and left lower extremity symptoms are more than adequately contemplated by the previously assigned ratings.  Likewise, the Board finds that his left upper extremity symptoms are more than adequately contemplated by the previously assigned rating prior to August 29, 2014, and by the new rating assigned for the appeal period beginning August 29, 2014.  Ratings in excess of the assigned evaluations are provided for certain manifestations of the service-connected spine and peripheral nerve disorders, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned evaluations reasonably describe the Veteran's disability level and symptomatology throughout the course of the appeal.  Therefore, the currently assigned staged schedular evaluations are adequate and no referral is required.  Id.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against any claims for ratings in excess of those assigned during any distinct period of the appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. at 505.  


ORDER

An initial evaluation in excess of 20 percent for the Veteran's service-connected cervical spine disorder is denied.

An initial evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine disorder is denied.

An initial evaluation in excess of 10 percent for the Veteran's service-connected left upper extremity disorder, prior to August 29, 2014, is denied. 

An evaluation of 30 percent, but no more, for the Veteran's service-connected left upper extremity disorder, since August 29, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial evaluation in excess of 10 percent for the Veteran's service-connected left lower extremity disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


